DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 2/10/21.  These drawings are acknowledged.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because  of the use of the phrase “is described” which can be implied.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the recitation of “commercially available sensor” is problematic.  It is not clear which sensors, either currently available, or commercially available in the future, are intended to be included in “commercially available.”  For purposes of examination, the limitation “commercially available sensor” will be interpreted as “sensor” and “sensors” respectively in claim 8.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-7, 9-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses an all-reflective optical system, comprising: a concave primary mirror having a central aperture and a radius, the primary mirror having one of a parabolic, non-parabolic conical, or aspherical surface; a convex secondary mirror facing the primary mirror, wherein an optical axis extends from a vertex of the primary mirror to a vertex of the secondary mirror; a concave tertiary mirror arranged behind the primary mirror, the tertiary mirror having one of a parabolic, non-parabolic conical, or aspherical surface: a concave quaternary mirror arranged in the central aperture of the primary mirror or behind the primary mirror, the quaternary mirror having one of a spherical, parabolic, non-parabolic conical, or aspherical surface; at least one image plane having one or more aggregated sensors, wherein the image plane is positioned at a radial distance from the optical axis that is ne mare than the radius of the primary mirror;  the prior art fails to teach or reasonably suggest,  a first beam splitter and a second beam splitter configured to separate specific spectral ranges of light rays, wherein the first beam splitter and the second beam splitter have opposing tilt angles with respect to each other, and wherein the first beam splitter and the second beam splitter each receive light rays reflected by the secondary mirror; a second quaternary mirror receiving light rays from the second tertiary mirror and a third quaternary mirror receiving light rays from the third tertiary mirror, and a second image plane receiving focused light rays from the second quaternary mirror and a third image plane receiving focused light rays from the third quaternary mirror, the second and third image planes each having one or more aggregated sensors that convert light into electrical signals,
the secondary mirror having an aspherical surface, in combination with the other limitations of claim 1.
Claims 2-5 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Claim 6 is allowable over the prior art of record for at least the reason that even though the prior art discloses a reflective and cata-dioptric optical system, comprising: a concave primary mirror having a central aperture and a radius, the primary mirror having one of a parabolic, non-parabolic conical, or aspherical surface; a convex secondary mirror facing the primary mirror, wherein an optical axis extends from a vertex of the primary mirror to a vertex of the secondary mirror; a concave tertiary mirror arranged behind the primary mirror, the tertiary mirror having one of a parabolic, non-parabolic conical, or aspherical surface; a concave quaternary mirror arranged in the central aperture of the primary mirror or behind the primary mirror, the quaternary mirror having one of a spherical, parabolic, non-parabolic conical, or aspherical surface,  the prior art fails to teach or reasonably suggest,  a main folding mirror or beam splitter configured to receive light rays from the quaternary mirror: a first main image plane receiving a first portion of light rays from the main folding mirror or beam splitter and a second main image plane receiving a second portion of light rays from the main folding mirror or beam splitter, each of the first main image plane and the second main image plane having one or more aggregated sensors, wherein each of the first main image plane and the second main image plane is positioned at a radial distance from the optical axis that is no more than the radius of the primary mirror, in combination with the other limitations of claim 6.
Claims 7, 9-20 are dependent on claim 6 and are allowable over the prior art of record for at least the same reasons as claim 6.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Choi (US 2021/0325648) discloses a dioptric telescope for high resolution imaging in visible and infrared bands. However, Choi has a common inventorship with the instant invention and is a continuation in part of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872